                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                  1:18 CV 349

WILLIE A. GREEN, SR. and                  )
5-STAR ATHLETE, INC.,                     )
                                          )
                     Plaintiffs,          )
                                          )
v.                                        )                    ORDER
                                          )
CITY OF SHELBY, and RICK                  )
HOWELL (INDIVIDUALLY),                    )
                                          )
                  Defendants.             )
__________________________________        )

        This matter is before the Court on Defendants’ Motion for Leave to Extend Page

Limit (Doc. 26) and Defendants’ Amended Motion for Leave to Extend Page Limit (Doc.

27). In addition to seeking permission to exceed the page limitation for a brief supporting

their forthcoming Motion to Dismiss, Defendants request, in the alternative, that their

deadline for responding to Plaintiffs’ Amended Complaint (Doc. 20) be extended for

seven (7) days to provide Defendants time “to attempt to file a 25-page memorandum of

law. . . .”

        This matter was filed originally in state court in November of 2018. (Doc. 1).

Plaintiffs filed their Amended Complaint (Doc. 20) on March 11, 2019 and, shortly

thereafter, Defendants were granted an extension of time to April 10, 2019 to respond

(Docs. 21, 22). That is, Defendants have known since March 15 that their deadline for

responding to the Amended Complaint was April 10, and the page limits within which
they must work.1 It is not clear why Defendants have not been able to respond to the

Amended Complaint by April 10, or why they need to exceed the usual page limit to do

so.

       Defendants' request for leave to exceed the page limit for briefs will, consequently,

be denied.

       As for Defendants' alternative request, the Court will allow an additional two (2)

days. Defendants are advised, however, that further extensions will not be entertained

absent emergent circumstances.

       Accordingly, Defendants' Motion for Leave to Extend Page Limit (Doc. 26) and

Defendants’ Amended Motion for Leave to Extend Page Limit (Doc. 27) are DENIED

IN PART and GRANTED IN PART as follows:

       1. Defendants’ principal brief shall not exceed the 25-page limitation set by

             LCvR 7.1; and,

       2. The deadline by which Defendants must respond to the Amended Complaint is

             extended to April 12, 2019.


                                        Signed: April 10, 2019




1The page limitation, it should be remembered, is just that--a limitation; there is no requirement
that briefs, even on dispositive motions, actually be that long.
